Title: To Thomas Jefferson from Alexander Donald, 24 November 1788
From: Donald, Alexander
To: Jefferson, Thomas



Dear Sir
Richmond 24th Novemr. 1788

There has been so few direct opportunities from hence for France for some months past, that I have long been deprived of the honour of addressing you. And at this moment I feel a great reluctance in doing so, because I shall not be able to give an account of my Stewardship that will be pleasant to you or satisfactory to myself. And yet such is the force of self love that I cannot blame myself.—Now to the Point.
Last winter Colo. N. Lewis sent down here two large cases of hams, along with a few ears of I. Corn and two or three small paper parcells, I took the first opportunity of forwarding the whole to Mr. Nickolls at Portsmouth, who has the Superintendence of the Ships which Mr. Morris sends to France with his Tobo, and requested the favour of him to forward them by the first opportunity, but he has not been able to prevail on any of the Captains to take the hams. They all alledge that their ships would be liable to seizure if they had taken them, as the importation of all hams they say is prohibited in France. Upon finding after repeated trials that there was no prospect of getting them sent you, I wrote to have the cases opened, and the hams sold, but I am informed that when this was done, the hams were found to be entirely spoiled, owing probably to their having been put up before they were perfectly cured. Here my Dear Sir, to speak in the Merchantile Style, there appears to be a Total loss on this Adventure.—And I have every reason to apprehend the same, on the box of books and maps. It has never come to hand. I have wrote 10 or a dozen of letters about it. Mr. Maddison says he gave it in charge to Mr. Constable at New York, to be forwarded by him to me. When Mr. Maddison was here upon the Convention I corresponded with Colo. Carrington. He wrote me that he had called upon Mr. Constable, who was from home, but one of the young men in the Office said that the box had been sent to Mr. Nickolls at Portsmouth a month or two before that time. Upon hearing this I wrote Immediately to Mr. Nickolls, who in answer said that no such box had been received by him, and that  he had never heard of it before he received my letter. From this narrative you will observe that the box appears to be in imminent jeopardy. The only chance of its being safe is, that it may be lodged in the Custom House at Norfolk, for payment of the Duties, and the officers are too indolent to search for it. I shall pay particular attention to their sales, and if I see your box advertized I will prevent its being sold.
From what I have wrote, you will not be surprized that I felt much reluctance at taking up my Pen, and yet Sir I hope you will have the goodness to believe that the untoward situation of the business you entrusted to me does not proceed from any want of attention in me, or from any want of disposition to oblige and serve you. I do assure you that there are but a very few in the world I would be so happy to oblige.
The wine you were so kind as spare me from your own stock, is very excellent. It is universally admired, and whenever it is produced (which is only on particular occasions) I am prompted either by my gratitude or vanity to declare from whence it came, and give me leave to add, that we never fail to take a toast to your health. Don’t I pray you misunderstand me, which you will exceedingly, if you conclude that you are only remembered at my Table, when your wine is produced on it. By the way, I do not believe that you have yet been paid for it. Do me the favour to send me the amount of it, which shall instantly be paid to any person here, or I will order payment of it in London, as is most agreeable to you.
I shall not trouble you much with Politicks. In the first place the State of them here at present will not admit any thing to be said on this subject that would be either pleasing or instructive to you, and in the Second Place; Colo. Ed. Carrington told me he was to write you, and I am convinced that others of your Friends equally versed in this science will do the same; I must beg leave to refer you to them, I cannot however avoid deploring the misery which seems to be awaiting this State, and which seems to be fast approaching occasioned by the blind and unbounded confidence, which the majority of our House of Assembly, have in a leading, Popular Caracter. I flatter myself that the same facination does not prevail to the same dangerous extent over the state, but you know that the Conduct of the Assembly, and the Laws which they make, must, or at least ought to affect the whole. You will no doubt be informed that Richard Henry Lee & Mr. Grayson are ellected the Senators for representing this State in the New Constitution.  Mr. Maddison was too foederal to be chosen. And I have very serious apprehensions that he will not be sent even as a Delegate. The Friends of their Country, and the new Forms of Government, do not exert themselves in the present strugle. Their opponents being more active and industrious carry every thing before them.—And for this reason I very much fear that the new Congress will have a majority of anti Foederal members. If so I really tremble for the consequences.
By this opportunity I send you a few of our last newspapers, and the first volume of the debates of our late Convention, taken by a shorthand writer. The second volume shall follow as soon as published.
As I am now engaged in the purchase of Tobo. for Mr. Morris to supply the Farms, I will be much obliged to you to inform me when his Contract expires, and what quantity of Tobo. the Farmers Generale are yet obliged to receive from him. Your answers to those queries, may be of infinite consequence to me. Having said this I have no occasion to urge this matter further, but if you would be so good as give me your opinion of the certainty of Mr. M’s draught on Monsieur Le Couteulx & Co: being paid, it will be doing me an additional favour.
We have had the most uncommon Autumn this Fall ever known. It has in reallity been an English Summer. I keep a Diary of the State of the weather by Farenheits Thermometer. The greatest heat at 3. oClock P.M. from the 2d. Current to the 8th. It always was above 80: from that to 81½. On the 19th it was 74, the 20th 73. the 21st 77. 22d 77 23d. 76 and this day 77. Such hot weather at this Season will hardly gain Credit with you, but be assured that I am accurate, but I should also tell you that my Thermometer is suspended in my passage, out of any effect from the sun. And Fires are not yet in my house.
Your Old Friend Jack Walker Breakfasted with me this morning. I mentioned my intention of writing you, and he requested that I would not neglect to present his best Compliments to you.
We have for some days past been without a Governor. Mr. Randolph has resigned and is now in the Assembly. The Candidates for this high office are Colo. B. Harrison of Berkley, and Beverly Randolph our Lt. Governor, the last has just left me, I was enquiring how matters stood with him, he says very well, I asked if he was not allarmed at the Assembly postponing the appointment of a Governor till Mr. Harrison is eligible for the Office, (observe he is not four years out of office till 30th Decemb.) He  answered in the negative, and made himself quite easy in thinking that the House only meant to give him a fair chance. For my Part I auger ill of this procrastination.
After what has passed, I offer my services to you with becoming diffidence, but notwithstanding of what has happened, I beg Sir that you will be assured that I will be happy in every opportunity of obliging you.
I am with great Respect & Esteem Dear Sir Your mo. obt. humble

A. Donald

